          Case 3:19-cv-01810-VAB Document 42 Filed 05/11/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


RAM D. GOPAL                                            :           CIVIL NO. 3:19-cv-01810-VAB
     Plaintiff,                                         :
                                                        :
          v.                                            :
                                                        :
UNIVERSITY OF CONNECTICUT,                              :
SUSAN HERBST, CRAIG KENNEDY,                            :
JOHN ELLIOT, BRUCE GELSTON,                             :
AND STEPHANIE REITZ,                                    :
     Defendants                                         :           MAY 11, 2020

        MOTION FOR PERMISSION TO FILE OVERSIZED REPLY BRIEF TO
         PLAINTIFF’S MEMO IN OPPOSITION TO MOTION TO DISMISS

       The Defendants University of Connecticut ("UConn"), Susan Herbst, Craig Kennedy,

John Elliot, Bruce Gelston, and Stephanie Reitz, in the above-referenced matter, hereby move for

permission to file their reply brief to Plaintiff’s Memo in Opposition to Motion to Dismiss in

excess of the ten (10) page limitation set forth in Local Rule 7.

       Defendants respectfully represent that it was impossible to adequately address the

numerous issues present in this case and stay within the 10-page limit and requests permission to

file a twenty four (24) page brief due to the number of allegations, the number of Defendants,

and the new claims raised in Plaintiff’s opposition brief.

       WHEREFORE, the Defendants respectfully request that the Court grant their request that

the reply brief be docketed by the Court.




                                                 1
            Case 3:19-cv-01810-VAB Document 42 Filed 05/11/20 Page 2 of 2




                                                          DEFENDANTS,
                                                          UNIVERSITY OF CONNECTICUT,
                                                          SUSAN HERBST (OFFICIAL AND
                                                          INDIVIDUAL CAPACITY), CRAIG
                                                          KENNEDY (OFFICIAL AND
                                                          INDIVIDUAL CAPACITY), JOHN
                                                          ELLIOT (OFFICIAL AND INDIVIDUAL
                                                          CAPACITIES), BRUCE GELSTON
                                                          (OFFICIAL AND INDIVIDUAL
                                                          CAPACITIES), AND STEPHANIE REITZ
                                                          (OFFICIAL AND INDIVIDUAL
                                                          CAPACITIES)


                                                          WILLIAM TONG,
                                                          ATTORNEY GENERAL

                                                  BY:     /s/ Nancy A. Brouillet
                                                          Nancy A. Brouillet
                                                          Assistant Attorney General
                                                          165 Capitol Ave., Suite 5000
                                                          Hartford, CT 06106
                                                          Tel.: (860) 808-5340
                                                          Fax: (860) 808-5383
                                                          Email: Nancy.Brouillet@ct.gov
                                                          Federal Bar # ct03138


                                           CERTIFICATION

          I hereby certify that on May 11, 2020, a copy of the foregoing was filed electronically.

Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing

system.


                                                          /s/ Nancy A. Brouillet________
                                                          Nancy A. Brouillet (#ct03138)
                                                          Assistant Attorney General




                                                     2
